USDC IN/ND case 3:21-cv-00249-DRL-MGG document 2 filed 04/19/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 CURTIS D. KEPLINGER,

                      Plaintiff,

        v.                                       CAUSE NO. 3:21-CV-249 DRL-MGG

 JOHN DOE,

                      Defendant.

                                   OPINION AND ORDER

       Curtis D. Keplinger, a prisoner without a lawyer, began this case by filing a motion

asking the court to extend the statute of limitations so he can file a civil rights lawsuit

based on events which occurred on January 26, 2019. ECF 1. He did not file a complaint.

It is unclear who he wants to sue and why. He did not caption his motion or name “John

Doe” as a defendant. The clerk’s office added “John Doe” merely so a case could be

opened and the motion ruled on by the court.

       Mr. Keplinger is asking for an advisory opinion. However,

       asking the question does not mean a federal court owes the [plaintiff] an
       answer—at least not now. The reason comes from Article III’s Case or
       Controversy requirement. Distilled to its essence, this requirement limits
       federal courts to resolving concrete disputes between adverse parties. Put
       another way, Article III prevents federal courts from answering legal
       questions, however important, before those questions have ripened into
       actual controversies between someone who has experienced (or imminently
       faces) an injury and another whose action or inaction caused (or risks
       causing) that injury. These limitations, requirements, and prohibitions are
       embodied in the so-called justiciability doctrines—standing, mootness,
       ripeness, and the prohibitions on providing advisory opinions and
       answering political questions.
USDC IN/ND case 3:21-cv-00249-DRL-MGG document 2 filed 04/19/21 page 2 of 2


Sweeney v. Raoul, 990 F.3d 555, 559 (7th Cir. 2021).

       The motion will be denied. This case will be closed. If Mr. Keplinger wants to file

a lawsuit, he must file a complaint on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint

form which is available in his law library. If he does so, he must leave the cause number

blank to alert the clerk to open a new case. He must not put this cause number on the

form because this case will be closed.

       For these reasons, the court DENIES the motion (ECF 1) and DIRECTS the clerk to

close this case.

       SO ORDERED.

       April 19, 2021                             s/ Damon R. Leichty
                                                  Judge, United States District Court




                                              2
